Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the election filed 09/08/2022.
Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.
Applicant’s election without traverse of claims 1-9 in the reply filed on 09/08/2022 is acknowledged.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. U.S. Patent Number 9,693,781 (Miles) 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 generally recite a medical device with an occluder portion, an anchor portion, and an eyelet which is generally recited in claims 1-23.
It is clear that all the elements of claims 1-6 are to be found in claims 1-23 of the patent.  The difference between claims 1-6 of the application and claims 1-23 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-23 of the patent is in effect a “species” of the “generic” invention of claims 1-6.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. U.S. Patent Number 10,063,628 (Edmiston et al.) 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 generally recite a medical device with first frame segments (occluder portion) coupled to hub, and second frame segments (anchor portion extensions) coupled to a second hub, with eyelets which is generally recited in claims 1-6.
It is clear that all the elements of claims 1-6 are to be found in claims 1-6 of the patent.  The difference between claims 1-6 of the application and claims 1-6 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-6 of the patent is in effect a “species” of the “generic” invention of claims 1-6.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20  of U.S. Patent No. U.S. Patent Number 10,064,628 (Edmiston et al.) 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 generally recite a medical device with first frame segments (anchor portion) coupled to hub, and second frame segments (strut extensions) coupled to a second hub, with eyelets which is generally recited in claim 20.
It is clear that all the elements of claims 1-6 are to be found in claim 20 of the patent.  The difference between claims 1-6 of the application and claim 20 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 20 of the patent is in effect a “species” of the “generic” invention of claims 1-6.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0054515 (Bridgeman et al.) in view of U.S. Patent Publication Number 2006/0173529 (Blank)
Regarding claims 1, 9 Bridgeman et al. discloses as shown in Figures 1-13, a medical device for implantation in a left atrial appendage of a heart, the medical device comprising: first frame segments (spokes 55, see paragraph [0048]) extending from a hub (hub 50, see paragraph [0048]) and defining an axis, the first frame segments extending between a proximal end coupled to the hub and a distal end; and second frame segments (segments of frame 10, see paragraph [0038]) extending between a first end and a second end, the first end coupled to a secondary hub (generally indicted as A) and the second end defining second segment eyelets (aperture 155, see paragraph [0057]) adjacent thereto and hingeably coupled to the first segment; wherein, upon the first frame segments being in an expanded position, the secondary hub is capable of being moved along the axis to pivot the second frame segments between a retracted position and a deployed position if moved by hand, wherein the proximal end of each of the first frame segments is coupled to the hub with a hinge arrangement.

    PNG
    media_image1.png
    497
    492
    media_image1.png
    Greyscale

Bridgeman et al. fails to disclose the distal end defining first segment eyelets adjacent thereto.
Blank, from the same field of endeavor teaches a similar medical device as shown in Figure 5, with similar first and second segments hingeably coupled, were the distal end of the first segment defining first segment eyelets (through hole) adjacent thereto, the second end of the second segment defining second segment eyelets (other through hole) adjacent thereto and hingeably coupled to corresponding ones of the first segment. See paragraph [0072].
It would have been obvious to on one of ordinary skill in the art, before the effective filing date of the claimed invention to modify device disclosed by Bridgeman by substituting the tang 165 disclosed by Bridgeman for the eyelet and pin disclosed by Blank, such that the distal end defining first segment eyelets adjacent thereto because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding clam 2, Bridgeman et al. discloses wherein the second frame segments include anchoring tines (barb 47, see paragraph [0038]) extending therefrom, wherein the second frame segments comprise anchoring tines aligned with and extending from struts defining the second frame segments, the struts being non-aligned relative to the axis.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0054515 (Bridgeman et al.) in view of U.S. Patent Publication Number 2006/0173529 (Blank) as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2004/0117004 (Osborne et al.)
Regarding claim 3, Bridgemen fails to disclose the anchoring tines each extend with an acute angle relative to the second frame segments, the acute angle having a range between about 25 degrees and about 60 degrees.
Osborne et al., from a related field of endeavor teaches a similar medical device with tines (411) see Figure 94; used for the same purpose of anchoring the device tissue, where the anchoring tines each extend with an acute angle relative to the second frame segments, the acute angle having a range between about 25 degrees and about 60 degrees for the purpose of facilitating capture of tissue. [0224].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical device disclosed by Bridgemen by changing the angle the anchoring tines extend such that they extend with an acute angle relative to the second frame segments, the acute angle having a range between about 25 degrees and about 60 degrees in order to facilitate capture of tissue
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0054515 (Bridgeman et al.) in view of U.S. Patent Publication Number 2006/0173529 (Blank) as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2010/0262225 (Schneider et al.)
Regarding claim 4, Bridgemen fails to disclose wherein the anchoring tines each extend with a height relative to the second frame segments, the height having a range between about 0.020 inches and about 0.050 inches.
Schneider, from a related field of endeavor teaches a similar medical device with tines (37) as shown in Figure 2; used for the same purpose of anchoring the device tissue, where the anchoring tines extend with a height relative to a frame segment having a range between about 0.020 inches and about 0.050 inches. [0050].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify device disclosed by substituting the height of the tines disclosed by Bridgemen for the height of the tines disclosed by Schneider because it would only require the simple substitution of one known alternative to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0054515 (Bridgeman et al.) in view of U.S. Patent Publication Number 2006/0173529 (Blank) 
Regarding claim 5, Bridgeman et al. fails to disclose wherein the anchoring tines extending from a single strut are spaced a distance from adjacent tines within a range between about 0.060 inches and 0.015 inches.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify device disclosed by rearranging the locations of the anchoring tines disclosed by Bridgeman et al. because it would only require the rearrangement of parts without changing how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0054515 (Bridgeman et al.) in view of U.S. Patent Publication Number 2006/0173529 (Blank) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2007/0083230 (Javois et al.)
Regarding claim 6, Bridgemen fails to disclose the anchoring tines each extend with an acute angle relative to the second frame segments, the acute angle having a range between about 25 degrees and about 60 degrees.
Javois, from a related field of endeavor teaches a similar medical device with tines (411) see Figure 94; used for the same purpose of anchoring the device tissue, where the anchoring tines each extend with an acute angle relative to the second frame segments, the acute angle having a range between about 25 degrees and about 60 degrees for the purpose of facilitating capture of tissue. [0224].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical device disclosed by Bridgemen by changing the angle the anchoring tines extend such that they extend with an acute angle relative to the second frame segments, the acute angle having a range between about 25 degrees and about 60 degrees in order to facilitate capture of tissue
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0054515 (Bridgeman et al.) in view of U.S. Patent Publication Number 2006/0173529 (Blank) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2004/0034366 (van der Burg et al.)
Regarding claim 7, Bridgement fails to disclose a polymeric member coupled to the first frame segments along at least a proximal side of the first frame segments.
van der Burg et al., from the same field of endeavor teaches a similar medical device as shown in Figure 1, with a polymeric member coupled to a first frame segment along at least a proximal side of the first frame segment, for the purpose of isolating that segment from the body. See paragraph [0062].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical device disclosed by Bridgement to include the polymeric member disclsoed by van der Burg et al on each of the first frame segments along at least a proximal side of the first frame segments in order to isolate those parts of the first frame.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0054515 (Bridgeman et al.) in view of U.S. Patent Publication Number 2006/0173529 (Blank) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2008/0039922 (Miles et al.)
Regarding claim 8, Bridgement fails to disclose a tissue growth member coupled to the first frame segments along at least a proximal side of the first frame segments.
Miles et al., from the same field of endeavor teaches a similar medical device as shown in Figure 11, with a tissue growth member coupled to the first frame segments along at least a proximal side of the first frame segments, for the purpose of facilitating tissue growth. See paragraph [0015].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical device disclosed by Bridgement to include the tissue growth member disclosed by Miles coupled to the first frame segments along at least a proximal side of the first frame segments in order to facilitate tissue growth in those areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771